Title: From John Adams to Charles Francis Adams, 17 August 1825
From: Adams, John
To: Adams, Charles Francis



my dear Grand Son Charles.
Quincy August 17th. 1825

I thank you for a very pleasant letter, and I supplicate a continuance of them—I have given up the hopes of seeing the family, or any part of it this Year—but when the Marquis is gone I hope to have letters from your Brother, John, and yourself, which will help to keep up my old spirits a little longer, my heart & wishes and Prayers are with you forever—We have nothing to tell you here but what you have heard. our Quincy has lost much of its Society, and much more are crumbling off the Stage—but we were not born to live eternally here, we contracted debts with nature many years ago and we must pay them sooner or later—
My love to Father & Mother and to your Brother John—I advise him, and you to become horsemen, to ride on horse back, to be able to mount your horses and ride off fifty or sixty miles a day. the effeminate youths of this Country will want to be good horse-men equerries you must not think of going to sleep—the times will require activity & agility as well as mind, remember that Mr. Jeffersons Horse has been his Physician all his Life and protracted him to this great age, as well as your Grand Father—
God Bless you, and keep you an immaculate Character / from your affectionate Grand Father
John Adams